PER CURIAM.
Appellant was charged with involuntary sexual battery by use of a deadly weapon in violation of Section 794.011(3) F.S.A. He was found guilty by a jury of involuntary sexual battery by threat of violence.
The sole point on appeal is whether the trial court erred in failing to charge the jury as to the offenses of aggravated assault, assault and battery, and bare assault.
We have carefully considered the point on appeal in the light of the record, briefs and arguments of counsel and have concluded that reversible error has not been shown. See Gilford v. State, Fla.1975, 313 So.2d 729; Mitchell v. State, Fla.App.1975, 321 So.2d 108; Hanna v. State, Fla.App.1975, 319 So.2d 586; Mizell v. State, Fla.App. 1975, 310 So.2d 747.
Therefore the judgment and sentence are affirmed.
Affirmed.